Citation Nr: 1030583	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-34 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals, status post right knee arthroplasty.  

2.  Entitlement to service connection for sterility as a result 
of exposure to ionizing radiation.  

3.  Entitlement to service connection for right below knee 
amputation (also claimed right leg and ankle fracture) as 
secondary to residuals, status post right knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1973.  

The matter of compensation under 38 U.S.C.A. § 1151 for 
residuals, status post right knee arthroplasty comes to the Board 
of Veterans' Appeals (Board) from an April 2007 rating decision 
of a Department of Veterans Affairs (VA) Regional Office (RO).  A 
notice of disagreement was received in June 2007, a statement of 
the case was issued in August 2007, and a substantive appeal was 
received in October 2007.  The sterility and right knee matters 
come to the Board from an April 2009 rating decision of a VA RO.  
Notices of disagreement were received in August 2009, a statement 
of the case was issued in December 2009, and a substantive appeal 
was received in January 2010.  

The Veteran testified at a hearing before the Board in April 
2010.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.






REMAND

The Veteran contends that he was exposed to ionizing radiation 
during his service in the Navy and that this caused him to be 
sterile.  In written statements and testimony he asserts that he 
had to repair a radar unit on a ship and did not know that radio 
messages were being transmitted while he was repairing the unit.  
He recalled that the next day he had a light sunburn all over his 
body, even underneath his clothes, and that about four years 
after service, he was tested and told that he was sterile.  He 
related that the doctor who diagnosed him as being sterile had 
since passed away and that the records had been destroyed.

Personnel records show that the Veteran served on Navy ships and 
was required to read a manual called: Nuclear Weapons Personnel 
Reliability Program; but do not definitely shown any exposure to 
ionizing radiation, pursuant to 38 C.F.R. §§ 3.309(d), 3.311.

A service Report of Medical Examination dated in January 1973 for 
separation purposes reflects that the Veteran was clinically 
evaluated as normal.  There are no other service treatment 
records related to sterility.  There also are no post-service 
treatment records reflecting a diagnosis of sterility.  

Nonetheless, "[l]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. Nicholson, 
492 F. 3d 1372, 1377 (Fed. Cir. 2007).  

"[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."  Buchanan v. Nicholson, 451 F. 3d 1331, 1337 
(Fed. Cir. 2006).

While the Veteran cannot definitely state that he was exposed to 
ionizing radiation or that he is now sterile because of exposure 
to ionizing radiation, he is competent to state that he had a 
sunburn all over his body even underneath his clothes after 
repairing a radar unit that was transmitting; and he is competent 
to state that a doctor told him he was sterile. 

Given that there is credible evidence of a current sterility 
disability related to an event in service, a medical opinion is 
necessary to resolve this claim.

With respect to the claim for benefits pursuant to 38 U.S.C.A. 
§ 1151, the Veteran contends that he has additional disability as 
a result of a right knee arthroplasty that was performed by the 
VA in August 2004.  This is a medical determination; hence, a 
medical professional needs to resolve this question.

The Board also notes that the Veteran testified that he received 
knee treatment from Scott and White in 2009.  As these are 
relevant to the 38 U.S.C.A. § 1151 claim, the Board believes that 
an attempt to obtain pertinent treatment records from Scott and 
White should be made. 

Although the Veteran was provided with VCAA notice including 
information on disability ratings and effective dates with regard 
to the right knee claim in August 2008, the Veteran did not 
receive such notice with regard to the claim for compensation 
under 38 U.S.C.A. § 1151 for residuals, status post right knee 
arthroplasty.  Thus, the appropriate letter should be provided.

The Veteran contends that he had to have a below the right knee 
amputation as a result of the right knee arthroplasty surgery.  
As the claim for compensation benefits for the below the right 
knee amputation is inextricably intertwined with the claim for 
benefits pursuant to 38 U.S.C.A. § 1151, it cannot be decided 
before the 38 U.S.C.A. § 1151 matter.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless both are adjudicated).  Hence, a remand of right 
knee amputation claim is warranted, as well.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran VCAA notice 
pertaining to his claims, which satisfies the 
requirements of the Court's holding in 
Dingess/Hartman, including notice of 
disability ratings and effective dates.  

2.  The RO should obtain any pertinent 
treatment records from Scott and White dated 
from 2009.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.  

3.  Schedule the Veteran for a VA 
genitourinary examination to determine the 
following:

(a)  Whether the Veteran is presently sterile.

(b)  If so, whether it is at least as likely 
as not (50 percent chance or greater) that the 
Veteran's sterility is related to his service.  
The examiner should consider the Veteran's 
competent statements that while serving in the 
Navy he had a sunburn all over his body even 
underneath his clothes after repairing a radar 
unit that was transmitting; and that a doctor 
told him about four years after service that 
he was sterile. 

A rationale must be provided for all opinions.  
The claims file must be reviewed in 
conjunction with the examination.

4.  Arrange for a VA medical opinion to be 
conducted by a qualified orthopedic physician 
to determine the following:
 
(a)  Whether the Veteran suffered any 
additional disability or aggravation of an 
existing disability as a result of a VA right 
knee arthroplasty that was performed in August 
2004.

(b)  If so, whether the additional disability 
was due to carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of VA medical 
staff.

(c)  Please analyze whether there is evidence 
of informed consent for the right knee 
arthroplasty.

(d)  Also, please state whether the result of 
surgery was an event not reasonably 
foreseeable.  In determining whether an event 
was reasonably foreseeable, consider whether a 
reasonable health care provider would have 
considered the result to be an ordinary risk 
of the treatment provided.

A rationale for all opinions must be provided.  
The claims file must be reviewed in 
conjunction with the examination.

5.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


